Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This action responsive applicant’s filing of 04/02/21.  Claims 1-8 are pending and allowed. 

Priority
 	Applicant’s claim of priority as a national stage 371 application of application of PCT/CN18/124317 filed 12/27/18 which claims priority to application CN20180290381.X filed 3/30/18 in China. 

Response to Amendments/Arguments
	Applicant’s amendment was sufficient to overcome the indefiniteness rejections to claims 1-7 under 35 USC 112(b). 

Allowable Subject Matter
	Claims 1-8 are allowed.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
	The following is an examiner's statement of reasons for allowance: the prior art does not teach nor suggest: A system for configuring regenerative braking energy recovery devices in urban rail transit, wherein, the system comprises a preliminary configurating unit, a capacity optimally configuring unit, a total number configurating unit and a type configurating unit; the preliminary configurating unit is configured to perform train traction simulation and calculation, further to perform train power supply simulation and calculation according to the result of train traction simulation and calculation to obtain a regenerative braking power S.sub.n(t) of a traction substation n, and calculate a preliminarily configured capacity P.sub.n of regenerative braking energy recovery device predetermined for the traction substation n according to the regenerative braking power S.sub.n(t) of the traction substation n, where n.di-elect cons.{1, 2, 3, . . . X} and N is the total number of traction substations, the capacity optimally configuring unit is configured to perform capacity optimal configuration for the regenerative braking energy recovery devices to obtain an optimally configured capacity Q.sub.n of the regenerative braking energy recovery devices corresponding to the traction substation n, according to the preliminarily configured capacity P.sub.n of regenerative braking energy recovery devices and in combination with the specification of the existing regenerative braking energy recovery devices and by considering that when a regenerative braking energy recovery device is failed, adjacent regenerative braking energy recovery devices are capable to completely absorb the regenerative braking energy to be absorbed by the failed regenerative braking energy recovery device the total number 
	Of particular interest is Imarida et al. which discloses: A system for configuring regenerative braking energy recovery devices in urban rail transit, wherein, the system comprises a preliminary configurating unit, a capacity optimally configuring unit, a total number configurating unit and a type configurating unit; the preliminary configurating unit is configured to perform train traction simulation and calculation, further to perform train power supply simulation and calculation according to the result of train traction simulation and calculation to obtain a regenerative braking power S.sub.n(t) of a traction substation n, and calculate a preliminarily configured capacity P.sub.n of regenerative braking energy recovery device predetermined for the traction substation n according to the regenerative braking power S.sub.n(t) of the traction substation n, where n.di-elect cons.{1, 2, 3, . . . X} and N is the total number of traction substations, the capacity optimally configuring unit is configured to perform capacity optimal configuration for the regenerative braking energy recovery devices to obtain an optimally configured capacity Q.sub.n of the regenerative braking energy recovery devices corresponding to the traction substation n, according to the preliminarily configured capacity P.sub.n of regenerative braking energy recovery devices and in combination with the 
	Claims 1-7 currently distinguish over the prior art for at least the reasons identified with respect to claim 8 and would be allowable if applicant corrects his 112 problems without broadening limitations.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937. The examiner can normally be reached on Mon, Tues, Wed, Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/
Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655